TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                         NO. 03-01-00728-CV




                                     Lynn Allen Nobles, Appellant

                                                     v.

                              Security State Bank and Trust, Appellee


         FROM THE DISTRICT COURT OF LLANO COUNTY, 33RD JUDICIAL DISTRICT
           NO. 12,192-A, HONORABLE GUILFORD L. JONES III, JUDGE PRESIDING




                 The parties have filed a joint motion informing this Court that they have agreed to dismiss

the appeal and requesting that this Court enter an order dismissing the appeal. The joint motion to dismiss

the appeal is granted.




                                                  Jan P. Patterson, Justice

Before Justices Kidd, Patterson and Puryear

Dismissed On Joint Motion

Filed: May 2, 2002

Do Not Publish